Citation Nr: 0317582	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
degenerative joint disease (DJD) of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957, from October 1958 to April 1962 and from April 
1966 to July 1971.

The appeal arose from a March 2000 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for 
degenerative joint disease of the knees (the RO had denied 
this claim in January 1997; this denial was confirmed by an 
August 1997 rating decision, which the veteran failed to 
appeal).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for DJD 
of the knees in January 1997, which was confirmed by an 
August 1997 rating action.  

2.  Additional evidence submitted since that time fails to 
show that the veteran developed a chronic knee disorder 
related to service or that DJD had manifested to a 
compensable degree within one year of his separation.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for DJD of the knees in 1997 is not new and 
material and the 1997 decisions of the RO are final and are 
not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.307, 3.309, 20.302 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has presented sufficient 
new and material evidence to reopen his claim for service 
connection for DJD of the knees.  He stated that his DJD is 
directly related to a fall he suffered in service, noting 
that he was seen for knee complaints in service.  Therefore, 
he believes that his claim should be reopened and service 
connection awarded.

In the interest of clarity, the factual background of the 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The evidence that was of record at the time of the 1997 RO 
decision will be briefly reviewed.  The veteran's service 
medical records show that he was seen in 1967 for complaints 
of left knee pain.  On July 7, 1967, an orthopedic 
consultation was obtained, at which time the veteran denied 
suffering any trauma to the knee.  There was no swelling or 
locking.  The examination noted no swelling, no thickening 
and no instability.  Range of motion was full and there was 
no joint line tenderness.  He complained of pain on patellar 
testing and there was crepitus on motion.  Chondromalacia 
patella was diagnosed, for which he received 5 days of 
whirlpool therapy, with marked improvement.  In 1971, he 
began to complain of increased pain in the knees and the 
elbow, which had increased to the point that he could not 
engage in his duties.  He was admitted for a Medical 
Evaluation Board in June 1971.  His complaints of pain in the 
knees since 1967 were noted; this pain had reportedly 
increased during January and February 1971.  Extensive 
evaluations conducted by the Chief of Medicine, orthopedics, 
and psychiatry, as well as a battery of laboratory tests, 
could find no definite etiology for his knee complaints.  The 
diagnosis was probable psychophysiologic musculoskeletal 
reaction; that is, his psychiatric condition, diagnosed as 
undifferentiated schizophrenia, had somatic manifestations, 
to include knee pain.

The veteran was treated by VA between July 1981 and July 
1996.  These records show complaints of knee pain in 1986; 
DJD was found at that time.  In November 1996, the Louisville 
VA Medical Center indicated that they had no records of 
treatment prior to 1981.

VA examined the veteran in December 1996.  He stated that in 
1966 he had fallen from a cargo plane while off-loading mail.  
He indicated that he had injured his knees at that time.  
Bilateral DJD was diagnosed.

Numerous treatment records from the Ireland Army Hospital 
developed between 1994 and 1996 (they had no records prior to 
these dates) were submitted.  These records referred mostly 
to the veteran's cardiac treatment, although he did complain 
of knee pain during August and September 1995.  
Osteoarthritis was found.  He underwent a total left knee 
replacement in 1997.

The evidence received following the 1997 denial included VA 
treatment records, which showed complaints of knee pain and a 
partial left medial meniscectomy following a medial meniscus 
tear.  The records also noted the presence of DJD.

VA examined the veteran in October 2001.  He continued to 
complain of pain in both knees.  An x-ray of the right knee 
showed medial joint space narrowing with possible 
calcification involving the lateral meniscus.  The examiner 
noted the veteran's treatment, with whirlpool therapy and a 
cortisone injection, for knee pain in service (specifically, 
July 1967).  It was noted his rheumatoid factor was negative 
in 1971.  The Medical Board examination conducted in June 
1971 had found that his lower extremities were normal.  Mild 
DJD was then found in December 1985.  The examiner then 
stated that "[t]here is no evidence of degenerative 
arthritis bilateral knees, when patient was in the service.  
Therefore, his knee degenerative joint disease is unlikely 
related to his in-service knee complaints."




Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103A & 5107 (West 
2002)) (VCAA).  These amendments altered the definition of 
what constitutes "new and material" evidence, see 38 C.F.R. 
§ 3.156(a) (2002), as well as redefining the application of 
the duty to assist, see 38 C.F.R. § 3.159(c) (2002), and 
finding that medical examinations and opinions are required 
only after new and material evidence has been presented, see 
38 C.F.R. § 3.159(c)(4)(iii) (2002).  However, these 
amendments are only effective prospectively for claims filed 
on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in July 1999, the definition of 
"new and material" evidence effective at that time will be 
used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
2002).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be..... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the VCAA was signed into law.  This 
enhanced the assistance and notification duties of VA towards 
claimants.  In this case, these duties have been met.

In August 2001, the veteran was sent a VCAA notice letter.  
This letter explained what evidence and information the 
veteran had to present in order to establish entitlement to 
his claim.  He was also informed of what evidence and 
information would be obtained by VA and what information and 
evidence he needed to provide in order to substantiate his 
claim.  A second VCAA notice letter was sent in October 2001.  

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  He has been notified of what information and evidence 
VA would obtain and of what information and evidence he 
needed to provide in order to substantiate his claim.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  38 C.F.R. 
§ 3.156(a) (2002).  In this case, the additional evidence is 
merely cumulative.  The evidence previously of record showed 
that the veteran had experienced painful knees which, after 
extensive studies as part of the June 1971 Medical Board 
evaluation, were attributed to a psychophysiologic 
musculoskeletal reaction, and not to any underlying knee 
disorder, to include DJD.  While chondromalacia had been 
diagnosed in 1967, the existence of this disorder was not 
confirmed at the time of the extensive June 1971 Medical 
Board evaluation.  Moreover, despite the veteran's later 
claim that he had fallen in 1966, the service medical records 
indicated that he had denied any trauma to the knees at the 
time he originally complained about them in 1967.  Therefore, 
there was no evidence of the onset of a chronic knee disorder 
during service.  Nor did this evidence show the onset of DJD 
to a compensable degree within one year of his discharge from 
service; rather, DJD was not found until 1986, some 15 years 
after his discharge.  The additional evidence shows nothing 
new.  It continues to show that the veteran experiences 
bilateral knee pain, which is related to DJD of the knees.  
However, none of this evidence shows a relationship between 
his current complaints and service.  In fact, the VA 
examination conducted in October 2001 specifically found that 
his DJD was not related to service; such adverse evidence 
cannot be used to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  Moreover, there has been 
no evidence presented that would show that DJD was present to 
a compensable degree within one year of his separation.  The 
veteran has alleged that he was treated in 1971 at the 
Louisville VA Medical Center; however, in November 1996, when 
the records from this institution were made part of the 
record, it was noted that they had no records pertaining to 
the veteran dated prior to 1981.  Nor did the Ireland Army 
Hospital.  While the veteran may believe that he developed 
DJD as a direct result of his service, he is not competent, 
as a layperson, to render an opinion as to medical causation 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for DJD of the knees.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for DJD of the 
knees, the benefit sought on appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

